       Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 1 of 11


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────          MASTER FILE NO.:
IN RE GENERALI COVID-19 TRAVEL                20-md-2968
INSURANCE LITIGATION
                                              ORDER
ORDER NO. 1
────────────────────────────────────         THIS DOCUMENT RELATES TO:
                                             ALL CASES

JOHN G. KOELTL, District Judge:

     It appearing that the cases listed on Attachment 1

may merit special attention as complex litigation, the Court

orders as follows:

1. Initial Conference. All parties shall appear for a conference

with the undersigned on January 28, 2021 at 2:30 p.m. by

telephone. Dial-in: (888) 363-4749, with access code 8140049.

(a) Attendance. To minimize costs and facilitate a manageable

conference, parties are not required to attend the conference, and

parties with similar interests are expected to agree to the extent

practicable on a single attorney to act on their joint behalf at

the conference. A party will not, by designating an attorney

to represent its interests at the conference, be precluded from

other representation during the litigation; and attendance at the

conference will not waive objections to jurisdiction, venue, or

service.

(b) Service List. This Order is being emailed or, if necessary,

mailed to the persons shown on Attachment 2, which has been

prepared from the list of counsel making appearances with the

Judicial Panel on Multidistrict Litigation. Counsel on this list
       Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 2 of 11


are requested to forward a copy of the order to other attorneys

who should be notified of the conference. A corrected service list

will be prepared after the conference.

(c) Other Participants. Persons who are not named as parties in

this litigation but may later be joined as parties or are parties

in related litigation pending in other federal and state courts

are invited to attend the conference call.

2. Purposes and Agenda. The conference will be held for the

purposes specified in the Manual for Complex Litigation, Fourth

Edition (“MCL”), § 11.21. A tentative agenda is appended as

Attachment 3. Counsel are encouraged to advise the Court as soon

as possible of any items that should be added to or deleted from

the agenda.

3. Preparations for Conference.

(a) Procedures for Complex Litigation. Counsel are expected to

familiarize themselves with the MCL and be prepared at the

conference to suggest procedures that will facilitate the just,

speedy, and inexpensive resolution of this litigation.

(b) Initial Conference of Counsel. Before the conference, counsel

shall confer and seek consensus to the extent possible with

respect to the items on the agenda, including a proposed initial

dispositive motion schedule and a proposed discovery plan under

Rule 26(f) and a suggested schedule under Rule 16(b) for joinder

of parties, amendment of pleadings, consideration of any class

action allegations, motions, and trial. The court designates David

                                     2
       Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 3 of 11


E. Kovel of Kirby McInerney LLP and Christopher James Houpt of

Mayer Brown LLP to arrange the initial meetings of plaintiffs’ and

defendants’ counsel, respectively.

(c) Preliminary Reports. Counsel will submit to the Court by

January 21, 2021 a brief written statement indicating their

preliminary understanding of the facts involved in the litigation

and the critical factual and legal issues. These statements will

not be filed with the Clerk, will not be binding, will not waive

claims or defenses, and may not be offered into evidence against a

party in later proceedings.

(d) List of Affiliated Companies and Counsel. To assist the Court

in identifying any problems of recusal or disqualification,

counsel will submit to the Court by January 14, 2021 a list of all

companies affiliated with the parties and all counsel associated

in the litigation.

(e) List of Pending Motions. Counsel’s statement shall list all

pending motions.

(f) List of Related Cases. Counsel’s statement shall list all

related cases pending in state or federal court and their current

status, to the extent known.

4. Interim Measures. Until otherwise ordered by the Court:

(a) Admission of Counsel. Attorneys admitted to practice and in

good standing in any United States District Court are admitted pro

hac vice in this litigation. Association of local co-counsel is

not required.

                                     3
       Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 4 of 11


(b) Pleadings. Each defendant is granted an extension of time for

responding by motion or answer to the complaint(s) until a date to

be set at the conference.

(c) Pending and New Discovery. Pending the conference, all

outstanding disclosure and discovery proceedings are stayed and no

further discovery shall be initiated. This Order does not

(1) preclude voluntary informal discovery regarding the

identification and location of relevant documents and witnesses;

(2) preclude parties from stipulating to the conduct of a

deposition that has already been scheduled; (3) prevent a party

from voluntarily making disclosures, responding to an outstanding

discovery request under Federal Rule of Civil Procedure 33, 34, or

36; or (4) authorize a party to suspend its efforts in

gathering information needed to respond to a request under Rule

33, 34, or 36. Relief from this stay may be granted for good cause

shown, such as the ill health of a proposed deponent.

(d) Preservation of Records. All parties are reminded of their

obligation to preserve evidence that may be relevant to the

actions. See MCL § 40.25.

(e) Motions. No motion shall be filed under Rule 11, 12, or 56

without leave of court and unless it includes a certificate that

the movant has conferred with opposing counsel in a good-faith

effort to resolve the matter without court action.

(f) Orders of Transferor Courts. All orders by transferor courts

imposing dates for pleading or discovery are vacated.

                                     4
         Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 5 of 11


5. Later-Filed Cases. This Order shall also apply to related cases

later filed in, removed to, or transferred to this Court.

6. Applications for Lead and Liaison Counsel Appointments. The

Court intends to appoint plaintiffs’ lead counsel and/or

plaintiffs’ liaison counsel. Applications for these positions must

be filed with the Clerk’s office on or before January 21, 2021.

The Court will only consider attorneys who have filed a civil

action in this litigation. The main criteria for these

appointments are (1) willingness and ability to commit to a time-

consuming process; (2) ability to work cooperatively with others;

(3) professional experience in this type of litigation; and

(4) access to sufficient resources to advance the litigation in a

timely manner.

     SO ORDERED.

Dated:      New York, New York
            December 23, 2020

                                           _____/s/ John G. Koeltl________
                                                 John G. Koeltl
                                           United States District Judge




                                       5
      Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 6 of 11


                           ATTACHMENT 1
               (Based on cases from the MDL Docket)

•   Young v. Generali U.S. Branch et al., 3:20-cv-1804, Southern
    District of California

•   Nixon et al. v. Generali U.S. Branch, 1:20-cv-2670, Northern
    District of Illinois

•   Sanchez v. Generali U.S. Branch et al., 2:20-cv-2380,
    District of Kansas

•   Morris v. Assicurazioni Generali Group, S.p.A et al.,
    1:20-cv-4430, Southern District of New York

•   Robbins et al. v. Generali Global Assistance, Inc. et al.,
    1:20-cv-6635, Southern District of New York

•   Swafford v. Generali U.S. Branch et al., 1:20-cv-7079,
    Southern District of New York

•   Flanigan v. Generali U.S. Branch et al., 3:20-cv-1807,
    Northern District of Ohio

•   Schrader v. Generali U.S. Branch et al., 2:20-cv-4548,
    Eastern District of Pennsylvania

•   Oglevee v. Generali U.S. Branch et al., 2:20-cv-1277, Western
    District of Pennsylvania

•   Keith v. Generali U.S. Branch, 2:20-cv-2869, District of
    South Carolina

•   Sheridan v. Assicurazioni Generali Group, S.p.A et al.,
    2:20-cv-244, Eastern District of Texas

•   Paterson v. Generali U.S. Branch et al., 2:20-cv-266, Eastern
    District of Texas




                                    6
          Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 7 of 11


                                    ATTACHMENT 2


David E Kovel                                Clayton B McCullough
Kirby McInerney LLP                          McCullough Khan
250 Park Avenue                              359 King Street
Suite 820                                    Suite 200
New York, NY 10177                           Charleston, SC 29401
212-371-6600                                 843-937-0400
Fax: 212-699-1194                            Fax: 843-937-0706
Email: dkovel@kmllp.com                      Email: clay@mklawsc.com

Nathaniel Scearcy                            Ross Alan Appel
The Potts Law Firm, LLP                      McCullough Khan
1901 West 47th Place, Suite 210              359 King Street
Westwood, KS 66205                           Suite 200
816-897-0526                                 Charleston, SC 29401
Email: nscearcy@potts-law.com                843-937-0400
                                             Fax: 843-937-0706
Timothy L. Sifers                            Email: ross@mklawsc.com
The Potts Law Firm, LLP
1901 W.47th Place, Suite 210                 Karen Hope Beyea-Schroeder
Westwood, KS 66205                           Burnett Law Firm
816-931-2230                                 3737 Buffalo Speedway
Fax: 816-931-7030                            Suite 1850
Email: tsifers@potts-law.com                 Houston, TX 77098
                                             832-413-4410
James Ryan Fowler                            Fax: 832-900-2120
Potts Law Firm                               Email: karen.schroeder@schroeder-
3737 Buffalo Speedway, Suite 1900            lawoffice.com
Houston, TX 77098
713-963-8881                                 James Henry Podolny
Fax: 713-583-5388                            Duncan Law Group, LLC
Email: rfowler@potts-law.com                 161 North Clark Street
                                             Suite 2550
Jeffrey L. Raizner                           Chicago, IL 60601
Raizner Slania                               (312) 202-3281
2402 Dunlavy Street
Houston, TX 77006                            Robert R Duncan
713-554-9099                                 Duncan Law Group, LLC
Fax: 713-554-9098                            161 N. Clark, Suite 2550
Email: efile@raiznerlaw.com                  Chicago, IL 60601
                                             (312)262-5841
                                             Fax: (312)854-8001
                                             Email: rrd@duncanlawgroup.com




                                         7
         Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 8 of 11


Michael Kozlowski , Jr                        Carmine R. Zarlenga , III
Esbrook Law, LLC                              Mayer Brown - Washington
77 W. Wacker Drive                            1999 K Street, NW
Ste 4500                                      Washington, DC 20006
Chicago, IL 60601                             202-263-3227
312-319-7680                                  Fax: 202-263-5227
Email: michael.kozlowski@esbrooklaw.com       Email: czarlenga@mayerbrown.com

Archis Ashok Parasharami                      Jon Collins Rice
Mayer Brown LLP (DC)                          Mayer Brown LLP-Houston
1999 K Street, N.W.                           4400 Post Oak Parkway
Washington, DC 20006                          Suite 2850
(202)-263-3328                                Houston, TX 77027
Fax: (202)-263-5328                           713-238-2840
Email: aparasharami@mayerbrown.com            Fax: 713-238-4614

Christopher James Houpt                       Robert Stanford Harrell
Mayer Brown LLP (NY)                          Mayer Brown LLP-Houston
1221 Avenue of the Americas, 14th Floor       4400 Post Oak Parkway
New York, NY 10020-1001                       Suite 2850
(212) 506-2380                                Houston, TX 77027
Fax: (212) 849-5830                           713-238-2700
Email: choupt@mayerbrown.com                  Fax: 713-238-4636

Ilana Cohen                                   Susan Lynn Alkadri
Mayer Brown                                   Mayer Brown LLP-Houston
1221 Avenue of Americas                       700 Louisiana Street
New York City, NY 10020                       Suite 3400
212-506-2677                                  Houston, TX 77002
Email: icohen@mayerbrown.com                  713-238-2682
                                              Email: salkadri@mayerbrown.com
Bronwyn Pollock
Mayer Brown LLP                               Matthew C. Sostrin
350 S. Grand Avenue, 25th Floor               Mayer Brown, LLP - Chicago
Los Angeles, CA 90071                         71 South Wacker Drive
(213)-229-5194                                Chicago, IL 60606
Email: bpollock@mayerbrown.com                312-701-8138
                                              Fax: 312-706-8683
Christopher Mitchell Hendy                    Email: msostrin@mayerbrown.com
Mayer Brown LLP
350 South Grand Avenue                        Michael J. Gill
25th Floor                                    Mayer Brown - Chicago
Los Angeles, CA 90071-1503                    71 South Wacker Drive
213-229-5142                                  Chicago, IL 60606
Fax: 213-625-0248                             321-701-7128
Email: mhendy@mayerbrown.com                  Email: mgill@mayerbrown.com




                                          8
         Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 9 of 11


Nathan A. Rice                             Jack Wesley Hill
Mayer Brown, LLP - Chicago                 Ward, Smith & Hill, PLLC
71 South Wacker Drive                      1507 Bill Owens Parkway
Chicago, IL 60606                          Longview, TX 75604
312-701-7727                               903-757-6400
Fax: 312-706-8372                          Fax: 903-757-2323
Email: nrice@mayerbrown.com                Email: wh@wsfirm.com

Alice W Parham Casey                       Jason D. Stitt
Wyche PA                                   Kutak Rock LLP - Wichita
807 Gervais Street                         121 South Whittier Street, Suite 330
Suite 301                                  Wichita, KS 67207
Columbia, SC 29201                         816-502-4605
803-254-6542                               Email: jason.stitt@kutakrock.com
Fax: 803-254-6544
Email: tcasey@wyche.com                    Alan Frank Law
                                           Cooper & Scully PC
Rita Bolt Barker                           505 Sansome Street
Wyche PA                                   Suite 1550
200 E Camperdown Way                       San Francisco, CA 94111
PO Box 728                                 415-956-9700
Greenville, SC 29601                       Fax: 415-391-0274
864-242-8235                               Email: alan.law@cooperscully.com
Email: rbarker@wyche.com
                                           Erin Green Comite
Charles Everingham , IV                    Scott and Scott LLC
Ward, Smith & Hill, PLLC                   156 South Main Street
1507 Bill Owens Parkway                    P.O. Box 192
Longview, TX 75604                         Colchester, CT 06415
903-757-6400                               860-537-5537
Fax: 903-757-2323                          Fax: (860) 537-4432
Email: ce@wsfirm.com                       Email: ecomite@scott-scott.com

Andrea Leigh Fair                          Joseph Peter Guglielmo
Ward, Smith & Hill, PLLC                   Scott + Scott, L.L.P.( NYC)
1507 Bill Owens Parkway                    230 Park Avenue
Longview, TX 75604                         17th Floor
903-757-6400                               New York, NY 10169
Fax: 903-757-2323                          (212) 223-6444
Email: andrea@wsfirm.com                   Fax: (212) 223-6334
                                           Email: jguglielmo@scott-scott.com




                                       9
        Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 10 of 11


Daniel L Germain                           Jamisen A. Etzel
Rosman & Germain LLP                       Carlson Lynch, LLP
16311 Ventura Blvd.                        1133 Penn Avenue
Suite 1200                                 5th Floor
Encino, CA 91436-2152                      Pittsburgh, PA 15222
818-788-0877                               412-322-9243
Fax: 818-788-0885                          Fax: 412-231-0246
Email: germain@lalawyer.com                Email: jetzel@carlsonlynch.com

Brittany Sloane Weiner                     DAVID J. CREAGAN
Imbesi Law Group PC                        WHITE & WILLIAMS LLP
1501 Broadway                              1800 ONE LIBERTY PLACE
Suite 1915                                 PHILADELPHIA, PA 19103-7395
New York, NY 10036                         215-864-7032
646-767-2271                               Email: creagand@whiteandwilliams.com
Fax: 212-658-9177
Email: brittany@lawicm.com                 Mark D. Shepard
                                           Babst, Calland, Clements & Zomnir
KELLY K. IVERSON                           Two Gateway Center
CARLSON LYNCH, LLP                         8th Floor
1133 PENN AVENUE 5TH FL                    Pittsburgh, PA 15222
PITTSBURGH, PA 15222                       (412) 394-6546
412-322-9243                               Fax: 412-394-6576
Email: kiverson@carlsonlynch.com           Email: mshepard@babstcalland.com

GARY F. LYNCH                              Andrew C DeGory
CARLSON LYNCH LLP                          Babst Calland Clements and Zomnir, PC
1133 Penn Avenue                           603 Stanwix St.
5th Floor                                  Two Gateway Center, 9th Floor
Pittsburgh, PA 15222                       Pittsburgh, PA 15222
412-322-9243                               412-773-8749
Fax: 412-231-0246                          Fax: 412-394-6576
Email: glynch@carlsonlynch.com             Email: adegory@babstcalland.com




                                      10
    Case 1:20-cv-04430-JGK Document 27 Filed 12/23/20 Page 11 of 11



                            ATTACHMENT 3


1. Is there a need for a Consolidated Amended Complaint

2. Can motions to dismiss be consolidated to avoid duplicative
   motions

3. What is the most reasonable and expeditious schedule for the
   disposition of motions to dismiss

4. Will amendments to the complaint be sought in response to the
   motions to dismiss

5. Set the schedule for the Rule 26(f) Report

6. Preparation of the Initial Case Management Order. See MCL
   § 40.21

7. Appointment of lead and/or liaison counsel for the plaintiffs

8. Any other special procedures that would facilitate the
   litigation




                                  11
